Case: 19-40675     Document: 00516152016         Page: 1     Date Filed: 01/03/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                   January 3, 2022
                                  No. 19-40675
                                                                    Lyle W. Cayce
                                Summary Calendar                         Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Ulysses Alejandro Flores,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 5:18-CR-917-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Defendant-Appellant Ulysses Alejandro Flores appeals his conviction
   of possession of a firearm by a convicted felon in violation of 18 U.S.C.
   §§ 922(g)(1) and 924(a)(2). The Supreme Court in Rehaif v. United States
   explained that “[t]o convict a defendant [under these statutes], the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-40675      Document: 00516152016          Page: 2   Date Filed: 01/03/2022




                                    No. 19-40675


   Government . . . must show that the defendant knew he . . . had the relevant
   status when he possessed” the gun. 139 S. Ct. 2191, 2194 (2019). Flores relies
   on Rehaif—decided after his guilty plea—to contend that the district court
   plainly erred in accepting his plea because the factual basis did not establish
   that he knew he was a felon at the time he possessed a firearm. The
   Government concedes the district court’s error but argues it was not
   prejudicial and does not warrant relief.
          Our review is for plain error. United States v. Brandon, 965 F.3d 427,
   430-31 (5th Cir. 2020), cert. denied, 141 S. Ct. 2809 (2021). A defendant
   establishes reversible plain error by showing (1) an error (2) that is clear or
   obvious and (3) affected his substantial rights. Puckett v. United States, 556
   U.S. 129, 135 (2009). We may grant relief if the defendant makes these
   showings and if the error “seriously affects the fairness, integrity or public
   reputation of judicial proceedings.” Id. (internal quotation marks and
   brackets omitted). The error affects the substantial rights of a defendant who
   has already pleaded guilty if he shows a reasonable probability that he would
   not have entered a guilty plea but for the error. United States v. Dominguez
   Benitez, 542 U.S. 74, 83 (2004). We may look beyond the plea colloquy and
   consult the entire record to determine the error’s effect. Brandon, 965 F.3d
   at 432–33.
          Noting that “a jury will usually find that a defendant knew he was a
   felon based on the fact that he was a felon,” the Supreme Court recently held
   that a Rehaif error is not grounds for plain-error relief unless the defendant
   “makes a sufficient argument or representation on appeal that he would have
   presented evidence at trial that he did not in fact know he was a felon.” Greer
   v. United States, 141 S. Ct. 2090, 2097, 2100 (2021) (emphasis in original).
   Flores, saying only that it was “unclear” whether he remembered his felony
   convictions, failed to comply with the Greer standard.




                                         2
Case: 19-40675   Document: 00516152016         Page: 3   Date Filed: 01/03/2022




                                No. 19-40675


         The judgment of the district court, therefore, is AFFIRMED.




                                     3